


Exhibit 10.13
ENPRO INDUSTRIES, INC. LONG-TERM INCENTIVE PLAN
2016-2018
AWARD GRANT
(Cash)


Name: [____________]


TARGET LTIP AWARD


You have been granted by EnPro Industries, Inc. (the "Company") a Target LTIP
Award under the Company's Long-Term Incentive Plan for the three-year
performance period 2016 through 2018, comprised of the following:


Target Cash LTIP Award:
[____________]



Your award is subject to the terms and conditions of the Long-Term Incentive
Plan, as amended (the “Plan Document”). If this award agreement varies from the
terms of the Plan Document, the Plan Document will control. Attached as Appendix
A is a copy of the Plan Document.


PERFORMANCE GOALS


The amount of Cash LTIP award you earn will depend on the performance of the
Company relative to the performance goal for the three-year performance cycle
from January 1, 2016 through December 31, 2018 (the “Performance Cycle”). The
performance goals with respect to the Cash LTIP award are attached as Appendix B
hereto.


The determination of whether the performance goals have been met will be made by
the Compensation Committee following the end of the Performance Cycle.


OTHER IMPORTANT INFORMATION


•
You will not earn any amount with respect to the Cash LTIP award if the
Company's performance during the 2016-2018 period is below minimum performance.



•
If actual performance equals or exceeds minimum performance, the amount you will
earn with respect to the Cash LTIP will range from 50% to 200% of your Target
Cash LTIP award based on attainment against the performance goal.



•
In order to receive any amount with respect to the Cash LTIP award, you must
remain employed with the Company through December 31, 2018, except in the case
of death, disability, retirement or in connection with a Change in Control, as
discussed below. If your employment terminates prior to December 31, 2018 for
any reason other than death, disability, retirement or in connection with a
Change in Control, you will forfeit the entire Cash LTIP award.



•
The amount of the Cash LTIP award earned at the end of the Performance Cycle, if
any, will also be reduced to satisfy applicable withholding taxes and will be
paid as soon as practicable following the Compensation Committee’s certification
of performance for the Performance Cycle.



•
If you become totally disabled under the Company's Long-Term Disability Plan or
retire under the Company's Salaried Pension Plan (or a similar pension plan
maintained by a subsidiary that is your employer) during the Performance Cycle,
you will receive a pro rata payout at the end of the Performance Cycle, based
upon the time portion of the cycle during which you were employed. The actual
payout will not occur until after the end of the Performance Cycle, at which
time the financial





--------------------------------------------------------------------------------




performance for the entire Performance Cycle will be used to determine the size
of the award in that event.


•
If you die during the Performance Cycle, any beneficiary you have designated by
will (or, if you do not so designate a beneficiary or your designated
beneficiary fails to survive you, your estate) will receive a pro rata payout
based upon the financial results calculated for the portion of the Performance
Cycle through the end of the fiscal quarter following your death.



•
In the event of a Change in Control during the Performance Cycle, see Appendix
C.



•
The performance factors and weightings applicable to your award are determined
based upon your position with the Company.



•
The Compensation Committee retains the right in its sole discretion to reduce
any award which would otherwise be payable, unless there has been a Change in
Control, as defined in the Equity Compensation Plan.



•
Any income you derive from a payout of the Cash LTIP award will not be
considered eligible earnings for Company or subsidiary pension plans, savings
plans, profit sharing plans or other benefit plans.



FOR MORE INFORMATION


If you have any questions about the Cash LTIP award, the Plan Document or need
additional information, contact Marc Mullis at (704) 731-1553.

2



--------------------------------------------------------------------------------




APPENDIX A


ENPRO INDUSTRIES, INC.
LONG-TERM INCENTIVE PLAN
(2015 AMENDMENT AND RESTATEMENT)
PURPOSE
The EnPro Industries, Inc. Long-Term Incentive Plan (the “Plan”) was established
effective as of January 1, 2003 (the “Effective Date”) to provide long-term
incentive compensation to key employees who are in a position to influence the
performance of EnPro Industries, Inc. (the “Company”), and thereby enhance
shareholder value over time. The Plan provides a significant additional
financial opportunity and complements other parts of the Company’s total
compensation program for key employees.
ELIGIBILITY AND PERFORMANCE PERIODS
The Committee (as defined in the “Plan Administration” section of the Plan) will
determine which employees of the Company are eligible to participate in the Plan
from time to time. Participants will be selected within 90 days after the
beginning of each multi-year performance cycle (“Performance Period”). Each
Performance Period will be of two or more years duration as determined by the
Committee and will commence on January 1 of the first year of the Performance
Period. A new Performance Period will commence each year unless the Committee
determines otherwise.
TARGET AWARDS
At the time a Participant is selected for participation in the Plan for a
Performance Period, the Committee will assign the Participant a Target LTIP
Award to be earned if the Company’s target performance levels are met for the
Performance Period (the “Target LTIP Award”). The Target LTIP Award may be
expressed as a dollar amount, a number of Performance Shares under the Company’s
Equity Compensation Plan, or a combination of a dollar amount and a number of
Performance Shares. Any portion of the Target LTIP Award made in the form of
Performance Shares will be evidenced by a Performance Shares award agreement
consistent with the provisions of the Equity Compensation Plan.
MAXIMUM AND THRESHOLD AWARDS
At the time a Participant is selected for participation in the Plan for a
Performance Period, the Participant will be assigned maximum and threshold award
levels, expressed as a percentage of the Target LTIP Award. Maximum award level
represents the maximum percentage of the Target LTIP Award that may be paid to a
Participant for a Performance Period based on performance above target
performance levels. Threshold award level represents the minimum percentage of
the Target LTIP Award that may be paid to a Participant for a Performance Period
based on performance below target performance levels. Performance below the
threshold performance award level will earn no incentive payments.
Under no circumstances will any Participant earn an award for a Performance
Period expressed in dollars exceeding $2,500,000. In addition, any award of
Performance Shares hereunder shall be subject to the individual award limit
applicable under the Equity Compensation Plan.
PERFORMANCE MEASURES
The Committee may use any quantitative or qualitative performance measure or
measures that it determines to use to measure the level of performance of the
Company or any individual participant during a Performance Period.
Performance measures that may be used under the Plan include, but are not
limited to, the following, which shall be considered “qualifying performance
measures” and which may be used individually, alternatively, or in any
combination, applied to the Company as a whole or to a division or business unit
or related company, and measured either annually or cumulatively over a period
of years, on an absolute basis

A-1

--------------------------------------------------------------------------------




or relative to a pre-established target, to a previous year’s results or to a
designated comparison group, in each case as specified by the Committee in the
award. Each performance measure may be determined on a pre-tax or after tax
basis, as specified by the Committee at the time of the award:
Revenue-related measures:
•
Total sales

•
Sales growth

•
Sales growth excluding acquisitions

•
Other specific revenue-based measures for particular products, product lines or
product groups

Income-based measures:
•
Net income

•
Earnings per share

•
EPS before or after asbestos and/or other selected items

•
Net income before or after asbestos charges and/or other selected items

•
Pretax income before or after asbestos charges and/or other selected items

•
Consolidated operating income before or after asbestos charges and/or other
selected items

•
Pretax consolidated operating income before or after asbestos charges and/or
other selected items

•
Segment operating income before or after asbestos charges and/or other selected
items

•
Pretax segment operating income before or after asbestos charges and/or other
selected items

•
Earnings before interest and taxes (EBIT) before or after asbestos charges
and/or other selected items

•
EBITDA before or after asbestos charges and/or other selected items

Cash flow-based measures:
•
Free cash flow before or after asbestos charges and/or other selected items

•
Pretax free cash flow before or after asbestos charges and/or other selected
items

•
Asbestos-related cash outflow (or changes in asbestos-related cash outflow)

•
Pretax asbestos-related cash outflow (or pretax changes in asbestos-related cash
outflow)

•
New asbestos commitments (or changes in new asbestos commitments)

Return-based measures:
•
Return on equity, assets, investment, invested capital, capital, total or net
capital employed, or sales, before or after asbestos charges and/or other
selected items

•
Pretax return on equity, assets, investment, invested capital, capital, total or
net capital employed, or sales, before or after asbestos charges and/or other
selected items

•
Total shareholder return

•
Share price increase

 
•
Total business return before or after asbestos charges and/or selected items

•
Economic value added or similar “after cost of capital” measures

•
Return on sales or margin rate, in total or for a particular product, product
line or product group

•
Cash flow return on investment


A-2

--------------------------------------------------------------------------------




Other measures:
•
Working capital (or any of its components or related metrics, e.g. DSO, DSI,
DWC, working capital to sales ratio)

•
Working capital improvement

•
Market share

•
Measures of customer satisfaction (including survey results or other measures of
satisfaction)

•
Safety (determined by reference to recordable or lost time rates, first aids,
near misses or a combination of two or more such measures or other measures)

•
Measures of operating efficiency, e.g. productivity, cost of non-conformance or
cost of quality, on time delivery, efficiency ratio (controllable expenses
divided by operating income or other efficiency metric)

•
Strategic objectives with specifically identified areas of emphasis, e.g. cost
reduction, acquisition assimilation synergies, acquisitions, organization
restructuring

PERFORMANCE GOALS
•
The Committee will designate, within 90 days of the beginning of each
Performance Period:

•
The performance measures and calculation methods to be used for the Performance
Period;

•
A schedule for each performance measure relating achievement levels for the
performance measure to incentive award levels as a percentage of Participants’
Target LTIP Awards; and

•
The relative weightings of the performance measures for the Performance Period.

The performance goals established by the Committee for a Performance Period are
intended to satisfy the “objective compensation formula” requirements of
Treasury Regulations Section 1.162-27(e)(2). To the degree consistent with
Section 162(m) of the Internal Revenue Code, or any successor section thereto
(the “Code”), the Committee may adjust, modify or amend the above criteria,
either in establishing any performance measure or in determining the extent to
which any performance measure has been achieved. In particular, the Committee
shall have the authority to make equitable adjustments in the criteria where
necessary (i) in response to changes in applicable laws or regulations, (ii) to
account for items of gain, loss, or expense that are related to the disposal (or
acquisition) of a business or change in accounting principles that was not
anticipated at the time an award was made, (iii) to account for adjustments in
expense due to re-measurement of pension benefits, (iv) to remove the effect of
charges for asbestos, (v) to account for restructurings, discontinued
operations, and any other items deemed by the Committee to be non-recurring in
nature or otherwise not reflective of operating performance that were not
anticipated at the time an award was made, and (vi) to reflect other unusual,
non-recurring, or unexpected items similar in nature to the foregoing as
determined in good faith by the Committee consistent with the principles set
forth in section 162(m) of the Code and the regulations thereunder. Such
adjustments may be made with respect to the performance of any subsidiary,
division, or operating unit, as applicable, shall be made in a consistent manner
from year to year, and shall be made in accordance with the objectives of the
Plan and the requirements of Section 162(m) of the Code.
PERFORMANCE CERTIFICATION
As soon as practicable following the end of each Performance Period and prior to
any award payments for the Performance Period, the Committee will certify the
Company’s performance with respect to each performance measure used for that
Performance Period.
AWARD CALCULATION AND PAYMENT
For each Performance Period, individual incentive awards will be calculated and
paid to each Participant who is still employed with the Company (subject to the
special provisions below for employees who terminate employment due to death,
disability or retirement) as soon as practicable following the Committee’s
certification of performance for the Performance Period. The amount of a
Participant’s incentive

A-3

--------------------------------------------------------------------------------




award to be paid based on each individual performance measure will be calculated
based on the following formula:
 
 
 
 
 
 
 
 
Participant’s
Target LTIP Award
×
Percentage of target
award to be paid
based on
performance
measure results


×
Relative weighting
of performance
measure


=
Amount of
incentive award
based on
performance
measure results

The incentive amounts to be paid to the Participant based on each performance
measure will be summed to arrive at the Participant’s total incentive award
payment for the Performance Period.
Payments from the Plan to a Participant, if any, will be made in cash (less any
amount necessary to satisfy applicable withholding taxes); provided, however,
that (i) if any portion of the award is in the form of Performance Shares, the
applicable Performance Shares award agreement will specify whether the award
will be settled in cash, shares of the Company’s common stock or a combination
of cash and stock; and (ii) at the Participant’s election, receipt of all or
part of an award may be deferred under the terms of the EnPro Industries, Inc.
Deferred Compensation Plan (or other deferred compensation plan of the Company).
TERMINATION OF EMPLOYMENT DUE TO DEATH, DISABILITY, RETIREMENT
If a Participant becomes totally disabled under the Company’s Long-Term
Disability Plan, or retires (or is deemed to retire) under the Company’s
Salaried Retirement Plan during a Performance Period, the Participant will
receive a pro rata payout at the end of the Performance Period, based upon the
time portion of the Performance Period during which he or she was employed. The
actual payout will not occur until after the end of the Performance Period, at
which time the financial performance for the entire Performance Period will be
used to determine the amount of the award prior to proration.
If a Participant dies during a Performance Period, the Participant will receive
a pro rata payout based upon financial results calculated for the portion of the
Performance Period through the end of the fiscal quarter following the
Participant’s death.
OTHER TERMINATION OF EMPLOYMENT
If a Participant’s employment terminates prior to the end of a Performance
Period for any reason (whether voluntary or involuntary) other than death,
disability or retirement, the Participant will forfeit all rights to
compensation under the Plan, unless the Committee determines otherwise.
NEW HIRES OR PROMOTIONS INTO ELIGIBLE POSITIONS
Participants will become eligible for participation in the Plan at their new
position level beginning with the Performance Period which begins on the
January 1 immediately following their hire or promotion date. No new performance
awards or adjustments to awards for Performance Periods that commenced prior to
a Participant’s hire or promotion date will be made.
PAYMENT UPON CHANGE IN CONTROL
Anything to the contrary notwithstanding,
(a) with respect to a Target LTIP Award awarded prior to December 2, 2015, if a
Change in Control occurs prior to the end of a Performance Period, within five
days following the occurrence of the Change in Control each Participant will
receive a pro rata payout of the Participant’s award for that Performance Period
based upon the portion of the Performance Period completed through the date of
the Change in Control and the performance results calculated for that period
(the “Interim LTIP Payment”). The Participant shall also remain entitled to a
payout upon completion of the Performance Period based on performance results
for the entire Performance Period, such payout to be offset by the amount of the
Interim LTIP Payment (if any); provided, however, that the Participant will not
be required to refund to the Company, or have offset against

A-4

--------------------------------------------------------------------------------




any other payment due to the Participant from or on behalf of the Company, in
the event the amount of the Interim LTIP Payment exceeds the amount of the
payout upon completion of the Performance Period; and
(b) with respect to any other Target LTIP Award under this Plan, in the event of
a Change in Control, the Committee may make such provision with respect to
awards under this Plan as it deems appropriate in its discretion, provided that
no such provision may cause this Plan or any award hereunder to fail to meet the
requirements of Internal Revenue Code § 409A(a)(2), (3) or (4) or to violate §
409A(b), to the extent applicable.
 
For purposes of the Plan, a “Change in Control” shall mean:
(i)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (A) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company (other than by exercise of a conversion
privilege), (B) any acquisition by the Company or any of its subsidiaries,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (D) any acquisition by
any company with respect to which, following such acquisition, more than 70% of,
respectively, the then outstanding shares of common stock of such company and
the combined voting power of the then outstanding voting securities of such
company entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such acquisition in substantially the same proportions as
their ownership, solely in their capacity as shareholders of the Company,
immediately prior to such acquisition, of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, as the case may be; or

(ii)
individuals who, as of the Effective Date, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest; or

(iii)
consummation of a reorganization, merger or consolidation, in each case, with
respect to which all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
reorganization, merger or consolidation, do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, solely in
their capacity as shareholders of the Company, more than 70% of, respectively,
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the company resulting from such
reorganization, merger or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger or
consolidation of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be; or


A-5

--------------------------------------------------------------------------------




(iv)
consummation of (A) a complete liquidation or dissolution of the Company or
(B) a sale or other disposition of all or substantially all of the assets of the
Company, other than to a company, with respect to which following such sale or
other disposition, more than 70% of, respectively, the then outstanding shares
of common stock of such company and the combined voting power of the then
outstanding voting securities of such company entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities, solely in their capacity
as shareholders of the Company, who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be.

PLAN ADMINISTRATION
The Plan will be administered by the Compensation and Human Resources Committee
of the Company’s Board of Directors (or a subcommittee of that committee
consisting only of those members of that committee who are “outside directors”
within the meaning of Section 162(m) of the Internal revenue Code if any members
of the committee are not “outside directors”) (the “Committee”). In
administering the Plan, the Committee shall be empowered to interpret the
provisions of the Plan and to perform and exercise all of the duties and powers
granted to it under the terms of the Plan by action of a majority of its members
in office from time to time. The Committee is empowered to set preestablished
performance targets, measure the results and determine the amounts payable
according to the Formula. While the Committee may not increase the amounts
payable under the Plan formula for a Performance Period, it retains
discretionary authority to reduce the amount of compensation that would
otherwise be payable to the Participants if the goals are attained. The
Committee may also adopt such rules and regulations for the administration of
the Plan as are consistent with the terms hereof and shall keep adequate records
of its proceedings and acts. All interpretations and decisions made (both as to
law and fact) and other action taken by the Committee with respect to the Plan
shall be conclusive and binding upon all parties having or claiming to have an
interest under the Plan. Not in limitation of the foregoing, the Committee shall
have the discretion to decide any factual or interpretative issues that may
arise in connection with its administration of the Plan (including without
limitation any determination as to claims for benefits hereunder), and the
Committee’s exercise of such discretion shall be conclusive and binding on all
affected parties as long as it is not arbitrary or capricious.
MISCELLANEOUS
(i)    Amendment and Termination. The Board of Directors of the Company may
amend, modify, or terminate the Plan at any time, provided that no amendment,
modification or termination of the Plan shall reduce the amount payable to a
Participant under the Plan as of the date of such amendment, modification or
termination.
(ii)    Shareholder Approval. No amounts shall be payable hereunder unless the
material terms of the Plan are first approved by the shareholders of the Company
consistent with the requirements of Section 162(m) of the Internal Revenue Code.
In accordance with Section 162(m)(4)(C)(ii) of the Internal Revenue Code, the
continued effectiveness of the Plan is subject to its approval by the
shareholders of the Company at such other times as required by
Section 162(m)(4)(C)(ii).
(iii)    Coordination With Other Company Benefit Plans. Any income participants
derive from Plan payouts will not be considered eligible earnings for Company or
subsidiary pension plans, savings plans, profit sharing plans or any other
benefit plans.
(iv)    Participant’s Rights. A Participant’s rights and interests under the
Plan may not be assigned or transferred by the Participant. To the extent the
Participant acquires a right to receive payments from the Company under the
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company. Nothing contained herein shall be deemed to create a
trust of any kind or any fiduciary relationship between the Company and the
Participant. Designation as a Participant in the Plan for a

A-6

--------------------------------------------------------------------------------




Performance Period shall not entitle or be deemed to entitle the Participant to
be designated as a Participant for any subsequent Performance Periods or to
continued employment with the Company.
(v)    Applicable Law. The Plan shall be governed and construed in accordance
with the laws of the State of North Carolina, except to the extent such laws are
preempted by the laws of the United States of America.











A-7

--------------------------------------------------------------------------------




APPENDIX B




Awards have the following mix:


a)
1/3 restricted stock awards, cliff vesting 3 years from grant



b)
1/3 performance cash vesting based on performance against three-year average
ROIC performance targets set at the beginning of cycle (includes goodwill and
intangibles)



c)
1/3 performance shares vesting based on relative total shareholder return
performance



i)
Shares earned will vary from a target award based on EnPro’s TSR ranking
compared to the SmallCap 600 Capital Goods industry group over the 3-year period
beginning January 2016 and ending December 31, 2018



* FX translation effect neutral




Determination of performance shall be in accordance with the method for
calculation approved by the Compensation Committee at its February 23, 2016
meeting and shall be subject to equitable adjustment where necessary (i) in
response to changes in applicable laws or regulations, (ii) to account for items
of gain, loss, or expense that are related to the disposal (or acquisition) of a
business or change in accounting principles that was not anticipated at the time
this award was made, (iii) to account for adjustments in expense due to
re-measurement of pension benefits, (iv) to account for restructurings,
discontinued operations, and any other items deemed by the Compensation
Committee to be non-recurring in nature or otherwise not reflective of operating
performance that were not anticipated at the time this award was made, and (v)
to reflect other unusual, non-recurring, or unexpected items similar in nature
to the foregoing, in each case as determined in good faith by the Compensation
Committee consistent with the principles set forth in section 162(m) of the
Internal Revenue Code and the regulations thereunder.





B-1





--------------------------------------------------------------------------------




APPENDIX C


Change in Control Treatment


A.    In the event of a Change in Control during the Performance Cycle:


i)
To the extent the Cash LTIP award is assumed, converted or replaced by the
resulting entity in the Change in Control, if within two years after the date of
the Change in Control you have a termination of employment either (1) by the
Company other than for “Cause” or (2) by you for “Good Reason” (each as defined
below), then the target payout opportunities attainable under the award shall be
deemed to have been earned as of the applicable termination of employment based
upon the greater of: (A) an assumed achievement of all relevant performance
goals at their “target” level, or (B) the actual level of achievement of all
relevant performance goals against target as of the Company’s fiscal quarter end
preceding the Change in Control. The award, as adjusted for such deemed
performance, shall become vested in full and shall be paid as soon as
administratively practicable (not more than 30 days) after the date of such
termination of employment.



ii)
To the extent the Cash LTIP award is not assumed, converted or replaced by the
resulting entity in the Change in Control, then upon the Change in Control the
target payout opportunities attainable under the award shall be deemed to have
been earned as of the Change in Control based upon the greater of: (A) an
assumed achievement of all relevant performance goals at their “target” level,
or (B) the actual level of achievement of all relevant performance goals against
target as of the Company’s fiscal quarter end preceding the Change in Control.
The award, as adjusted for such deemed performance, shall become vested in full
and shall be paid as soon as administratively practicable (not more than 30
days) after the date of the Change in Control.



B.
For purposes of the Cash LTIP award, the following terms shall have the
following meanings:



i)
“Cause” shall be defined as that term is defined in your offer letter or other
applicable employment or management continuity agreement; or, if there is no
such definition, “Cause” means your termination of employment with the Company
due to (A) the willful and continued failure by you to substantially perform
your duties with the Company, which failure causes material and demonstrable
injury to the Company (other than any such failure resulting from your
incapacity due to physical or mental illness), after a demand for substantial
performance is delivered to you by the Company which specifically identifies the
manner in which the Company believes that you have not substantially performed
your duties, and after you have been given a period (hereinafter known as the
"Cure Period") of at least thirty (30) days to correct your performance, (B) the
willful engaging by you in other gross misconduct materially and demonstrably
injurious to the Company, (C) conviction of a felony or a misdemeanor involving
moral turpitude, (D) your willful receipt of an improper personal benefit that
demonstrably injures the Company, and (E) your willful and material violation of
the Company’s written policies after being provided written notice of such
violation and a Cure Period of at least thirty (30) days. For purposes hereof,
no act, or failure to act, on your part shall be considered "willful" unless
conclusively demonstrated to have been done, or omitted to be done, by you not
in good faith and without reasonable belief that your action or omission was in
the best interests of the Company.



ii)
“Good Reason” shall be defined as that term is defined in your offer letter or
other applicable employment or management continuity agreement; or, if there is
no such definition, “Good Reason” means, provided that you have complied with
the Good Reason Process, the occurrence of any of the following events without
your consent: (A) a material diminution in your responsibility, authority or
duty; (B) a material diminution in your base salary except for across-the-board
salary reductions based on the Company and its Subsidiaries’ financial
performance similarly affecting all or substantially all management employees of
the Company and its Subsidiaries; or (C) the relocation of the office at which
you were principally employed immediately prior to a Change in Control to a


C-1





--------------------------------------------------------------------------------




location more than fifty (50) miles from the location of such office, or your
being required to be based anywhere other than such office, except to the extent
you were not previously assigned to a principal location and except for required
travel on your employer’s business to an extent substantially consistent with
your business travel obligations at the time of the Change in Control.


iii)
“Good Reason Process” means that (A) you reasonably determine in good faith that
a Good Reason condition has occurred; (B) you notify the Company and its
Subsidiaries in writing of the occurrence of the Good Reason condition within
sixty (60) days of such occurrence; (C) you cooperate in good faith with the
Company and its Subsidiaries’ efforts, for a period of not less than thirty (30)
days following such notice (the “Cure Period”), to remedy the condition; (D)
notwithstanding such efforts, the Good Reason condition continues to exist
following the Cure Period; and (E) you terminate your employment for Good Reason
within sixty (60) days after the end of the Cure Period.  If the Company or its
Subsidiaries cures the Good Reason condition during the Cure Period, and you
terminate your employment with the Company and its Subsidiaries due to such
condition (notwithstanding its cure), then you will not be deemed to have
terminated your employment for Good Reason.








C-2